Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9, 11-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160142806) in view of  either Darlington (US 20130343564) or Park et al. (US 20110007907) of record.
              Regarding claim 6,  Lee et al, according to Fig. 4, disclose an earphone having an ear end (ear end at hole PH) and an opposing outer part (part with space S, Fig. 4) comprising: 
            an eartip (eartip at hole PH as shown Fig. 4) at the ear end of the earphone  (see Fig. 4) that is configured to be worn at least partially within an external auditory canal, the eartip  including a tip area (tip area with hole HP) at an ear end of the eartip (see Fig. 4); 
            a speaker (211); 
           a frontal volume (see volume in the front of speaker 211) adjacent to the speaker (211) in a direction of sound propagation (see Fig. 4), where the frontal volume couples to the tip area or 1  as shown in Fig. 4);
            a microphone (212); and
            a tube (hole PH with path PW2) having exactly two end openings (see Fig. 4), the tube (hole PH with path PW2) leading from a first end opening in the tip area to a second end opening  that opens to an additional volume (space S) defined within the outermost portion of the outer part of the earphone (see Fig. 4 which shows hole PH with path PW2 leads from a first end opening in the tip area to a second end opening  that opens to space S as the additional volume).
            Lee et al. further discloses that the microphone is used to converted sound received from outside into an electronic signal and send to a mobile phone (paragraph 0044), and  the speaker is used to convert the electrical signal from the mobile phone (paragraph 0045) into a sound and outputted the sound.   However,  Lee et al., fails to discloses whether or not the microphone and/or the speaker used as part of an active noise cancelling circuit, as further recited in claim 6.
            Darlington, according to paragraphs 0054-0056,  and Park et al., according to Fig. 1A-1B, each teaches the use an active noise cancelling circuit provided within earphone that includes including a microphone and a speaker for the purpose of cancelling noise in user’s ear. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the earphone of Lee et al. to include the active noise cancelling circuit, as taught by either Darlington or Park et al.,  for cancelling noise in user’s ear.
            The motivation for this modification is to obtain another alternative earphone capable of reducing noise in user’s ear and to obtain better sound quality to the user.
             Regarding claim 7,  see Fig. 4 of Lee et al. which discloses  the tube (hole PH with path PW1) defined by a tube jacket (213, 214) that is acoustically insulated along its surface with 
             Regarding claim 8, see Fig. 4 of Lee et al. which  discloses the microphone (212) disposed within the additional volume (within space S of housing 213) defined within the earphone (see Fig. 4).
            Regarding claim 9, see Fig. 4 of  Lee et al which  discloses the speaker (211) arranged in the outer part of the earphone, and the additional volume (space S) at least partially surrounds the speaker (211).
             Regarding claim 11,  Lee et al., according to Fig. 4, discloses  earphone, comprising:
             an inner eartip (eartip at hole PH as shown Fig. 4) configured to be worn at least partially within an external auditory canal; 
             an outer earphone portion (portion with space S, Fig. 4) coupled to the inner eartip; 
             a microphone (212);
             speaker (211);
             an additional volume (space S with housing 213) defined within the outermost part of the outer earphone portion that at least partially surrounds the output speaker (see space S partially surrounds the output speaker 211) ; 
             a frontal speaker volume (volume in front of speaker 211)  adjacent to and on the inner side of the output speaker (see Fig. 4), the frontal speaker volume (volume in front of speaker 211)  being acoustically coupled to a first aperture (aperture at PW1) defined by the inner eartip (see Fig. 4); and a tube (hole PH with path PW2) connecting the additional volume (space S) to a second aperture (aperture at PW2) defined by the inner eartip (see Fig. 4).

            Darlington, according to paragraphs 0054-0056,  and Park et al., according to Fig. 1A-1B, each teaches the use an active noise cancelling circuit provided within earphone that includes including a microphone and a speaker for the purpose of cancelling noise in user’s ear. 
             Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the earphone of Lee et al. to include the active noise cancelling circuit, as taught by either Darlington or Park et al.,  for cancelling noise in user’s ear.
            The motivation for this modification is to obtain another alternative earphone capable of reducing noise in user’s ear and thereby to obtain better sound quality to the user.
             Regarding claim 12, see Fig. 4 of Lee et al which discloses the frontal speaker volume (volume in front of speaker 211) is acoustically coupled to the first aperture by a speaker channel (PW1).
              Regarding claim 13, see Fig. 4 of Lee et al which discloses the tube (hole PH with path PW2) connecting the additional volume (space S) to the second aperture (see Fig. 4) acoustically insulated from one or both of the frontal speaker volume and the speaker channel (see path PW2 is insulated from PW1 by wall 214).
             Regarding claim 14,  see Fig. 4 of Lee et al which discloses at least an innermost portion of the speaker channel (PW1) and/or the tube (hole PH with PW2) connecting the additional volume (space S) to the second aperture is defined by the inner eartip (see Fig. 4).

              Regarding claim 15, see Fig. 4 which discloses  the input microphone (212) is located within the additional volume (space S) within the outer earphone portion (see Fig. 4).
              Regarding claim 17,  see the rejection applied to claim 11 above since limitations recited in this claim includes similar limitations recited in claim 11.
              Regarding claim 18, see Fig. 4 of  Lee et al which  discloses the speaker (211) arranged in the outer part of the earphone, and the additional volume (space S) at least partially surrounds the speaker (211).
                                                            Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16 and 19 are allowable over the prior art of record because the prior art of record include US 20160142806 as the closet prior art, which is directed to a similar subject matter of the claimed invention (see details in the 103 rejection above). However, there is a difference between the closest prior art and the claimed invention that the closest prior art fail to include features including: a vent in the outer earphone portion connecting the output speaker with an environment of the earphone, wherein the additional volume also at least partially surrounds the vent, as recited in claims 16 and 19.
              Other references of the record are also directed to a similar concept of the claimed invention, but none of them teaches nor discloses any structure or obvious improvement that is directed to the feature identified above as the difference between the closest prior art and the claimed invention in order to be relied upon to modify the closest prior art to derive the claimed 
                                                                Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to an earphone having front space at an eartip area and rear space at back portion where at least a microphone and speaker are provided.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6-9 and 11-19 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, but the new ground of the rejection is based on Lee et al (US 20160142806) as the new discovery prior art in view of the prior art of record. 
             As disclosed in Fig. 4 of  Lee et al,  the earphone 210 does comprise new limitations added in claims 6, 9 and 17 including: an ear end (ear end at hole PH) and an opposing outer part (part with space S housed by housing 213) where speaker 211 and microphone 212 are provided.  Lee et al., according to Fig. 4, and the prior art of record including either Darlington (US 20130343564) or Park et al. (US 20110007907), in combination, does disclose all of features recited in the instant claimed invention as pointed out in the 103 rejection, set forth in this Office action. Therefore,  claims 6-9, 11-15,17 and 18 cannot be placed in condition for allowance as requested by Applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595.  The examiner can normally be reached on Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/THANG V TRAN/Primary Examiner, Art Unit 2688